Citation Nr: 1636304	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-24 811A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran had a Board hearing in March 2015.


FINDING OF FACT

The Veteran's low back disability was not incurred in service, and his arthritis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard January 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in May 2013.  In March 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  The opinion was obtained in May 2016.

In an August 2016 brief, the Veteran's representative contends that the May 2016 opinion is inadequate and that another opinion should be requested.  However, the Board finds that the May 2016 VHA expert medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Additionally, it was authored by a physician from a VA Medical Center who is also a professor at a national university's medical school, which reflects a high level of expertise.  Thus, VA's duty to assist has been met.

II.  Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

III.  Analysis

The Veteran contends that his current low back disability was caused by an injury that occurred to his back while in service in April 1968.

The Veteran received a VA examination in May 2013 where the examiner diagnosed the Veteran as having degenerative joint disease of the back, thus satisfying the requirement of a present disability.  Additionally, the Veteran's service treatment records reveal a May 1968 treatment note that highlights the Veteran having experienced the onset of low back pain some days before satisfying the in-service incurrence element.  The sole issue is whether there is a causal relationship between the two.

Various accounts relate the Veteran's back injury and complaints of back pain immediately after service.  In a December 2010 statement, the Veteran's spouse indicated that the Veteran had had back problems since they met in 1968.  In his October 2013 notice of disagreement, the Veteran described injuring himself in April 1968 and noted that when he saw a doctor he was diagnosed with a pulled muscle.  He further noted that, in December of 1984, he saw a doctor for his back pain and was diagnosed with a ruptured disc and that this had been going on for years.  The Veteran further stated that the doctor informed him that his condition was caused by his injury in service and that the original diagnosis was incorrect.  In a May 2014 statement, the Veteran's brother related an account of how the Veteran had visited him in 1968 and was unable to sit for very long and had difficulty walking up stairs.  Another brother of the Veteran, in a May 2014 statement, also recounted the Veteran visiting in 1968 and complaining of back pain from an injury earlier in the year.  A May 2014 statement from the Veteran's former supervisor also recounted the Veteran's account of a back injury and surgery in 1985.  Likewise, a May 2014 statement from the Veteran's older sister attributed the Veteran's back problem to his injury while in service and recounted the Veteran complaining of ongoing back pain in 1968 after discharge from service.  At the Veteran's March 2015 Board hearing, he described how his back pain persisted since his discharge.  

The Veteran received a VA spine examination in May 2013.  The examiner noted the Veteran's account of the onset of his back pain as being in 1968 and recounted the Veteran's back surgery in 1985.  Part of the diagnosis was a back strain in 1968.  The examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service event.  The rationale provided was that the back strain in 1968 was thought to be muscular in in nature while the Veteran's current degenerative joint disease is skeletal.  The examiner stated that without x-rays from 1968 stating what, if any damage was done, the examiner could not say that the Veteran's current back problems are related to his in-service injury.

As noted previously, an additional VHA expert medical opinion was obtained in May 2016.  The expert noted that he had carefully reviewed the pertinent records.  The expert opined that could not state that the Veteran's current complaints were more likely than not related to the service activities.  The expert further stated that he felt "very strongly" that the available evidence did not support the Veteran's claim.  Moreover, it was stated that the arthritis in the Veteran's back did not manifest within one year of his separation from service.  Concluding, the expert rejected the claim based on the "radiographic reports as well as the historical evidence."  Furthermore, the expert noted that he was held to the standards of the neurosurgical community and the American Association of Neurosurgical Surgeons.

Based on the evidence of record, the Board finds that such evidence weighs against a finding of service connection in the present case as the nexus element of the claim has not been substantiated.  The Board finds that the Veteran's low back disability was not incurred in service, and his arthritis did not manifest within one year of service discharge.  This finding is based on the evidence of record, including the May 2013 VA examination and opinion, but primarily on the May 2016 VHA expert medical opinion that is persuasive and has the most probative evidentiary value regarding onset and nexus.

The Board acknowledges that in its August 2016 brief, the Veteran's representative states that the May 2016 expert opinion did not contain consideration or discussion of specific facts from the case and significant lay evidence.  However, the expert noted that he had carefully reviewed the claims file but nonetheless rejected the Veteran's claims.  A medical opinion is not held to a reasons and bases standard, but one that is sufficient to allow the Board to decide the claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  In addition, the expert opinion also notes that it was based upon radiographic reports and historical evidence.  The Board notes that one such radiographic report was a July 1969 x-ray report from a private physician.  Three views of the lumbosacral spine revealed "normal lumbar curvature and alignment."  Furthermore, no traumatic, destructive, or bony lesions were demonstrated and the disc space, pedicles, transverse and spinous processes were intact.  The conclusion was that of a "[n]ormal lumbosacral spine."  The expert's opinion can likewise be read to include review of the May 2013 VA examination, and review of the various lay statements of record.  Therefore, to the extent that the Veteran's representative states the expert opinion did not consider specific facts from the case, the Board finds that this is not so.

To the extent that the lay statements of record suggest causation, including on a continuity of symptomatology theory, the Board notes that the Veteran is competent to convey that he felt back pain after being discharged.  Indeed, the Veteran noted a history of recurrent back pain in his May 1968 report of medical history at discharge.  The Veteran is also competent to report what a doctor may have told him in 1985 regarding the etiology of his then back problems.  Similarly, the statements from the Veteran's spouse and family are competent in relating what the Veteran told them in 1968.  Nonetheless, the lay statements of record are not competent by themselves to suggest etiology of the Veteran's current arthritis of the low back, which is a different diagnosis than the strain that was in service and that the evidence shows manifested many years after service.  The medical opinions of record both opined that the Veteran's present low back disability was less likely than not incurred in service.  The Board finds these opinions probative in that they reviewed the claims file and the medical and lay evidence of record in reaching the respective conclusions.  As compared to the medical opinions of record, the submitted lay statements suggesting etiology hold little probative value in the Board's estimation.

The Board thus finds that service connection is not warranted in this case.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine, which the Veteran's representative contends should apply.  Notwithstanding the Veteran's sincere belief that his present back condition is attributable to his back injury in service, the Board finds that the preponderance of the evidence is against a finding of service connection in this case.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a low back disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


